NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARILYNN THOMASON,                              No. 18-35030

                Plaintiff-Appellant,            D.C. No. 4:16-cv-00141-BLW

 v.
                                                MEMORANDUM*
GREGORY W. MOELLER, an individual in
his personal capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Marilynn Thomason appeals pro se from the district court’s judgment

dismissing her action alleging constitutional claims and claims under the Racketeer

Influenced and Corrupt Organizations Act and Fair Debt Collection Practices Act.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Hebbe v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Federal Rule of Civil

Procedure 12(b)(6)); Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal

under the Rooker-Feldman doctrine). We affirm.

      The district court properly dismissed Thomason’s claims against defendants

Moeller, Simpson, Lansing, Gratton, Gutierrez, J. Jones, Burdick, Eismann,

Horton, and W. Jones because the district court lacked subject matter jurisdiction

under the Rooker-Feldman doctrine. See id. at 1163-65 (discussing proper

application of the Rooker-Feldman doctrine); see also Henrichs v. Valley View

Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred

plaintiff’s claim because the relief sought “would require the district court to

determine that the state court’s decision was wrong and thus void”). Contrary to

Thomason’s contention, the extrinsic fraud exception to the Rooker-Feldman

doctrine does not apply to her claims.

      The district court did not abuse its discretion by dismissing Thomason’s

claims against defendant Washington Federal Savings for insufficient service of

process because Thomason failed to demonstrate that service was valid under

Federal Rule of Civil Procedure 4. See Brockmeyer v. May, 383 F.3d 798, 801 (9th

Cir. 2004) (once service is challenged, plaintiff bears the burden of establishing

that service was valid); Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014

(9th Cir. 2002) (setting forth standard of review); see also Fed. R. Civ. P. 4(e)(1),


                                          2                                        18-35030
4(h); Idaho R. Civ. P. 4(d)(1).

      The district court properly dismissed Thomason’s claims against the

remaining defendants because Thomason failed to allege facts sufficient to state

plausible claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” and conclusory allegations are

not entitled to be assumed true (citation and internal quotation marks omitted));

Hebbe, 627 F.3d at 341-42 (although pro se pleadings are construed liberally,

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (a

party’s conclusory allegations, unwarranted deductions of fact, or unreasonable

inferences need not be accepted as true).

      The district court did not abuse its discretion by taking judicial notice of

Idaho state court proceedings because the documents were matters of public record

or otherwise “not subject to reasonable dispute.” Fed. R. Evid. 201(b); see also

Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)

(court may take judicial notice of court filings and other matters of public record);

Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (setting forth

standard of review).

      The district court did not abuse its discretion by denying Thomason’s


                                            3                                    18-35030
motions for reconsideration because Thomason failed to demonstrate any basis for

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration).

         We reject as without merit Thomason’s contentions regarding summary

judgment, denial of a jury trial, and bias or misconduct on the part of the district

court.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

         All pending motions and requests are denied.

         AFFIRMED.




                                           4                                    18-35030